Exhibit 10.13

 

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

ADOPTION AGREEMENT

 

The Employer named below hereby establishes a Nonqualified Deferred Compensation
Plan for Eligible Employees as provided in this Adoption Agreement and the Basic
Plan Document.

 

I                                            Employer Information

 

(a)

 

Name and Address of Employer sponsoring the Plan:

 

 

 

 

 

 SI International, Inc.

 

 

 12012 Sunset Hills Road, Suite 800

 

 

 Reston, VA 20190-5869

 

 

 

 

 

(b)

 

Telephone Number:

 

(703) 234-7003

 

 

 

 

 

(c)

 

Tax ID Number:

 

52-2127278

 

 

 

 

 

(d)

 

Name of Plan:

 

SI International Deferred Compensation Plan

 

 

 

 

 

(e)

 

Tax Year End:

 

12/31

 

II                                        Definitions

 

(a)                                  Compensation:  Compensation under the Plan
is defined as (select one or more):

 

ý                                    The Participant’s gross income paid by the
Employer during the Taxable Year as reportable on Internal Revenue Service Form
W-2, plus amounts excludible from gross income which are contributed by the
Participant on a pre-tax basis to a salary reduction retirement or welfare plan
(including amounts contributed to this Plan), but excluding commissions, bonuses
or other amounts not part of his or her regular salary.

 

ý                                    Cash bonuses or other amounts which are not
part of a Participant’s regular salary.

 

ý                                    Commissions.

 

(b)                                 Disability (select one):

 

o                                    A physical or mental condition which
prevents an Employee from satisfactorily performing, for at least twelve (12)
consecutive months, his usual duties for the Employer or the duties of such
other position or job

 

--------------------------------------------------------------------------------


 

which the Employer makes available to him and for which such Employee is
qualified by reason of his training, education or experience.

 

ý                                    A condition which qualifies the Participant
for total permanent disability benefits under his or her Employer’s long-term
disability plan, regardless of whether the Participant is actually covered under
such plan, as determined in the sole discretion of the Plan Administrator.  If
the Participant’s Employer does not sponsor such a plan, or discontinues to
sponsor such a plan, Disability shall be determined by the Plan Administrator in
its sole discretion.

 

(c)                                  Effective Date (select one):

 

ý                                    This is a new Plan and the Effective Date
will be Effective as of the date this Adoption Agreement is signed, provided
that the initial deferral elections shall be effective as of January 1, 2004.

 

o                                    This is an amended Plan and the Effective
Date will be

 

III                                    Eligibility.  An employee shall be an
Eligible Employee as follows (select one or more):

 

(a)

 

ý

 

If he or she is designated as an Eligible Employee by the Chief Executive
Officer and provided that the Plan continues to constitute a plan for a select
group of management or highly compensated employees.

 

 

 

 

 

(b)

 

ý

 

If he or she occupies one of the following positions:

 

 

 

 

Director and above

 

 

 

 

 

(c)

 

o

 

If his or her Compensation for a Taxable Year is expected to be greater than
$                  

 

IV                                   Employee Compensation Deferrals (select one
or more):

 

(a)

 

ý

 

Up to 100% of a Participant’s available Compensation provided that the
Participant shall have made the maximum annual pre-tax contribution permitted
under the Employer’s tax qualified retirement plan. Available compensation for
this purpose shall be determined after all applicable payroll deductions and
withholding requirements.

 

 

 

 

 

(b)

 

o

 

A Participant’s Compensation Deferrals with respect to a Taxable Year shall be
limited to a maximum of $                 

 

--------------------------------------------------------------------------------


 

(c)

 

o

 

A dollar amount specified by a Participant from a minimum of $              to a
maximum of $             with respect to each Taxable Year.

 

 

 

 

 

(d)

 

o

 

A percentage of Compensation specified by a Participant from a minimum
percentage of              % to a maximum percentage of              %.

 

V                                       Employer Matching Credits

 

(a)                                  The Employer’s Matching Credit shall be
determined in accordance with one or more of the following methods (select one
or more):

 

o                                    The Employer shall credit to the Account of
each Participant              % of such Participant’s Compensation Deferrals. 
Employer Matching Credits shall be made based on Compensation Deferrals made
each (select one):

 

o                                    Pay period

o                                    Taxable Year

o                                    Other (specify):              

 

o                                    The Employer shall credit to the Account of
each Participant              % of the first              % of such
Participant’s Compensation Deferrals, plus              % of the
next              % of such Participant’s Compensation Deferrals,
plus              % of the next              % of such Participant’s
Compensation Deferrals. Employer Matching Credits shall be made based on
Compensation Deferrals made each (select one):

 

o                                    Pay period

o                                    Taxable Year

o                                    Other (specify):              

 

ý                                    An amount determined at the discretion of
the Employer.

 

o                                    Pay period

ý                                    Taxable Year

o                                    Other (specify):              

 

(b)                                 Limitations on Employer Matching Credits
(select one or more):

 

o                                    The Employer Matching Credit shall not
exceed $              for any Participant.

o                                    The Employer shall not provide an Employer
Matching Credit for any Compensation Deferral in excess of              % of the
Participant’s Compensation.

 

--------------------------------------------------------------------------------


 

(c)                                  Eligibility for Employer Matching Credit
(select one or more):

 

o                                    All Participants who have completed at
least              hours of employment during the Taxable Year.

 

o                                    All Participants employed on the last day
of a Taxable Year.

 

o                                    All Participants who satisfy the following
conditions:

 

 

 

 

ý                                    No eligibility conditions.  All
Participants who make Compensation Deferrals are eligible.

 

VI                                   Employer Discretionary Credits

 

(a)                                  Amount of Employer Discretionary Credit
(select one or more):

 

ý                                    An amount determined at the discretion of
the Employer, which need not be uniform as to Participants.

 

o                                    An amount determined by the following
formula:

 

 

 

 

(b)                                 Eligibility for Employer Discretionary
Credit (select one or more):

 

o                                    All Participants who have completed at
least              hours of employment during the Taxable Year.

 

o                                    All Participants employed on the last day
of a Taxable Year.

 

o                                    All Participants who are employees of the
Employer during the Taxable Year and who satisfy the following conditions:

 

 

 

 

ý                                    No eligibility conditions.  All
Participants who are employees of the Employer during the Taxable Year are
eligible.

 

--------------------------------------------------------------------------------


 

VII                               Vesting and Forfeitures (select one or more):

 

o                                    A Participant’s entire Account shall be
100% vested at all times.

 

ý                                    The Participant shall at all times be one
hundred percent (100%) vested in his or her Compensation Deferrals, as well as
in any hypothetical appreciation (or depreciation) specifically attributable to
such Compensation Deferrals due to Investment Credits and Debits.  The
Participant shall vest in Employer Matching Credits and/or Employer
Discretionary Credits, as well as in any hypothetical appreciation (or
depreciation) specifically attributable to such amounts due to Investment
Credits and Debits, pursuant to the vesting schedule shown below.  The Chief
Executive Officer will have the right to accelerate vesting for individual
participants (other than a participants who are executive officers) on a
non-uniform basis .  The vesting schedule set forth below will apply to each
Employer Matching Credit and/or Employer Discretionary Credit on an individual
basis (i.e. each credit will be subject to the following vesting schedule).

 

Years of Service

 

Vesting Percentage

 

0-3

 

0

%

3 and above

 

100

%

 

 

 

%

 

 

 

%

 

 

 

%

 

For purposes of the above schedule, a Participant shall earn a Year of Service
as follows:

A Participant shall earn a year of service for each twelve months of employment.

 

 

 

 

ý                                    Class Year Vesting.  Any amount credited to
a Participant’s Account during a Taxable Year shall vest separately from amounts
credited In prior Taxable Years and shall be subject to the full vesting
schedule described above as measured by years of service earned commencing with
the Taxable Year for which any amount is credited to the Participant’s Account.

 

o                                    The vesting schedule described above shall
apply separately with respect to any amounts credited to a Participant’s Account
during a given Taxable Year.

 

ý                                    A Participant’s entire Account shall become
100% vested upon:

 

--------------------------------------------------------------------------------


 

ý                                    The Participant’s Death

 

ý                                    The Participant’s Disability

 

ý                                    The Participant’s attainment of age 60

 

ý                                    A Change of Control

 

o                                    The Participant’s involuntary Termination
of Employment Without Good Cause.

 

o                                    A Participant who is otherwise vested in
accordance with this Section VII shall nevertheless forfeit his or her vested
Account (other than Compensation Deferrals) under the following circumstances
(please specify):

 

 

 

 

o                                    Any forfeitures under the Plan shall be
credited to the Account of each Participant other than the Participant whose
Account generated the forfeiture in the same proportion that each such
Participant’s Account as of the end of the Taxable Year in which the forfeiture
occurred bears to the Accounts of all such Participants as of the same date.

 

VIII                           Change of Control (select one):

 

o                                    Change of Control shall mean the earliest
to occur of the following events:

 

(a)                                  The consummation of any transaction or
series of transactions as a result of which any “Person” (as the term person is
used for purposes of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) other than an “Excluded Person” (as
hereinafter defined) has or obtains ownership or control, directly or
indirectly, of fifty percent (50%) or more of the combined voting power of all
securities of the Employer or any successor or surviving corporation of any
merger, consolidation or reorganization involving the Employer (the “Voting
Securities”).  The term “Excluded Person” means any one or more of the
following:  (i) the Employer or any majority-owned subsidiary of the Employer,
(ii) an employee benefit plan (or a trust forming a part thereof) maintained by
(A) the Employer or (B) any majority-owned subsidiary of the Employer, (iii) any
Person who as of the Effective Date of this Plan owned or controlled, directly
or indirectly, ten percent (10%) or more of the then outstanding Voting
Securities, or any individual, entity or group that was part of such a Person;

 

--------------------------------------------------------------------------------


 

(b)                                 A merger, consolidation or reorganization
involving the Employer as a result of which the holders of Voting Securities
immediately before such merger, consolidation or reorganization do not
immediately following such merger, consolidation or reorganization own or
control, directly or indirectly, at least fifty percent (50%) of the Voting
Securities in substantially the same proportion as their ownership or control of
the Voting Securities immediately before such merger, consolidation or
reorganization;

 

(c)                                  The sale or other disposition of all or
substantially all of the assets of the Employer to any Person (other than a
transfer to a majority-owned subsidiary of the Employer); or

 

(d)                                 during any period of two consecutive years
or less, individuals who at the beginning of such period constitute the Board of
Directors of the Employer cease, for any reason, to constitute at least a
majority of the Board of Directors, unless the election or nomination for
election of each person who was not a director at the beginning of such period
was approved by vote of at least two-thirds of the directors then in office who
were directors at the beginning of such period or who were directors previously
so approved.

 

ý                                    Change of Control shall mean the following:

 


A “CHANGE OF CONTROL” SHALL BE DEEMED TO OCCUR IF (I) THERE SHALL BE CONSUMMATED
(X) ANY CONSOLIDATION OR MERGER OF SI INTERNATIONAL, INC. (THE “COMPANY”) IN
WHICH THE COMPANY IS NOT THE CONTINUING OR SURVIVING CORPORATION OR PURSUANT TO
WHICH SHARES OF THE COMPANY’S COMMON STOCK WOULD BE CONVERTED INTO CASH,
SECURITIES OR OTHER PROPERTY, OTHER THAN A MERGER OF THE COMPANY IN WHICH THE
HOLDERS OF THE COMPANY’S COMMON STOCK IMMEDIATELY PRIOR TO THE MERGER HOLD MORE
THAN FIFTY PERCENT (50%) OF THE VOTING POWER OF THE SURVIVING CORPORATION
IMMEDIATELY AFTER THE MERGER, OR (Y) ANY SALE, LEASE, EXCHANGE OR OTHER TRANSFER
(IN ONE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS) OF ALL, OR
SUBSTANTIALLY ALL, OF THE ASSETS OF THE COMPANY, OR (II) THE STOCKHOLDERS OF THE
COMPANY SHALL APPROVE ANY PLAN OR PROPOSAL FOR LIQUIDATION OR DISSOLUTION OF THE
COMPANY, OR (III) ANY PERSON (AS SUCH TERM IS USED IN SECTION 13(D) AND 14(D)(2)
OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) WHO, ON
THE EFFECTIVE DATE OF THE PLAN, DOES NOT OWN FIVE PERCENT (5%) OR MORE OF THE
COMPANY’S OUTSTANDING COMMON STOCK ON A FULLY-DILUTED BASIS (A “5% OWNER”) AND
IS NOT CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH ANY SUCH 5%
OWNER, SHALL BECOME THE BENEFICIAL OWNER (WITHIN THE MEANING OF RULE 13D-3 UNDER
THE EXCHANGE ACT) OF FIFTY PERCENT (50%) OR MORE OF THE COMPANY’S OUTSTANDING
COMMON STOCK OTHER THAN PURSUANT TO A PLAN OR ARRANGEMENT ENTERED INTO BY SUCH
PERSON AND

 

--------------------------------------------------------------------------------


 

the Company, or (iv) within any twenty-four (24) month period, the following
individuals cease for any reason to constitute a majority of the number of
directors then serving on the Board: individuals who, on the effective date of
the Plan, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s shareholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended.

 

ý                                    A Change of Control shall constitute a
Distributable Event within the meaning of paragraph 1.10 of the Basic Plan
Document.

 

IX                                   Special Distribution Rules for Certain
Officers

 

Notwithstanding any other distribution provisions of the Basic Plan, in the
event of a Participant who is “covered employee”(1) within the meaning of
Section 162(m) of the Internal Revenue Code of 1986 (or any successor
provision), unless the Plan Administrator determines otherwise, no distribution
will be made prior to the first day of the Employer’s taxable year for which
such Participant would not constitute a “covered employee.”

 

IX                                   Signatures

 

This Nonqualified Deferred Compensation Plan, including this Adoption Agreement,
has been designed to permit Participants to defer Federal and state income tax
on amounts credited to their Accounts until a later Taxable Year.  The Employer
adopting this Plan should consult with tax counsel regarding the consequences of
adopting this Plan to both the Employer and Employees.  Advice should also be
sought on the advisability of submitting this document to the Internal Revenue
Service to obtain a Private Letter Ruling.  Registration of interests under this
Nonqualified Deferred Compensation Plan may be required under securities law. 
Independent legal counsel should be consulted with respect to securities law
issues.  By executing this Adoption Agreement, the Employer acknowledges that no
representations or warranties as to the tax or securities law consequences to
the Employer and Participants of the operation of

 

--------------------------------------------------------------------------------

(1) As of the effective date of the Plan, Section 162(m)(3) provides that a
covered employee is any employee who “as of the close of the taxable year, such
employee is the chief executive officer of the taxpayer or is an individual
acting in such capacity, or the total compensation of such employee for the
taxable year is required to be reported to shareholders under the Securities
Exchange Act of 1934, by reason of such employee being among the 4 highest
compensated officers for the taxable year (other than the chief executive
officer).”

 

--------------------------------------------------------------------------------


 

this Plan have been made by the entity who has provided this Plan document and
Adoption Agreement.

 

 

The Plan and this accompanying Adoption Agreement were adopted by the Employer
the 16th day of December, 2003.

 

 

Executed for the Employer by:

THOMAS E. DUNN

 

 

Title of Individual:

CFO

 

 

Signature:

/s/ THOMAS E. DUNN

 

 

--------------------------------------------------------------------------------


 


EXHIBIT A

 


ADDITIONAL ADOPTING EMPLOYERS

 

In accordance with paragraph 1.13 of the Basic Plan Document, the Employer has
consented to allow the following entities to participate in the Plan:

 

1.

 

2.

 

3.

 

4.

 

5.

 

6.

 

7.

 

8.

 

9.

 

10.

 

--------------------------------------------------------------------------------


 


NONQUALIFIED DEFERRED COMPENSATION PLAN

 

 


BASIC PLAN DOCUMENT

 

--------------------------------------------------------------------------------


 

December 2003

 


TABLE OF CONTENTS

 

PARAGRAPH

 

 

 

 

PREAMBLE

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

 

 

 

1.1

Account

 

 

1.2

Adoption Agreement

 

 

1.3

Beneficiary

 

 

1.4

Change Of Control

 

 

1.5

Code

 

 

1.6

Compensation

 

 

1.7

Compensation Deferrals

 

 

1.8

Compensation Deferral Agreement

 

 

1.9

Disability

 

 

1.10

Distributable Event

 

 

1.11

Effective Date

 

 

1.12

Eligible Employee

 

 

1.13

Employer

 

 

1.14

ERISA

 

 

1.15

Interim Distribution Date

 

 

1.16

Investment Credits and Debits

 

 

1.17

Investment Preferences

 

 

1.18

Nonqualified Deferred Compensation Plan

 

 

1.19

Participant

 

 

1.20

Plan

 

 

1.21

Plan Administrator

 

 

1.22

Spouse

 

 

1.23

Taxable Year

 

 

1.24

Termination of Employment

 

 

1.25

Trust

 

 

1.26

Trustee

 

 

1.27

Valuation Date

 

 

 

 

 

ARTICLE II

 

ELIGIBILITY AND PARTICIPATION

 

 

 

 

 

 

2.1

Eligibility

 

 

2.2

Participation

 

 

--------------------------------------------------------------------------------


 

 

2.3

Compensation Deferral Agreement

 

 

2.4

Employer Matching Credits and Employer Discretionary Credits

 

 

2.5

Establishing a Reserve for Plan Liabilities

 

 

 

 

 

ARTICLE III

 

PARTICIPANT ACCOUNTS AND REPORTS

 

 

 

 

 

 

3.1

Establishment Of Accounts

 

 

3.2 [a05-2911_1ex10d13.htm#a3_2_171451]

Account Maintenance [a05-2911_1ex10d13.htm#a3_2_171451]

 

 

3.3 [a05-2911_1ex10d13.htm#a3_3_171452]

Investment Credits and Debits [a05-2911_1ex10d13.htm#a3_3_171452]

 

 

3.4 [a05-2911_1ex10d13.htm#a3_4_171455]

Participant Statements [a05-2911_1ex10d13.htm#a3_4_171455]

 

 

 

 

 

ARTICLE IV [a05-2911_1ex10d13.htm#Articleiv_171457]

 

WITHHOLDING OF TAXES [a05-2911_1ex10d13.htm#WithholdingOfTaxes_171458]

 

 

 

 

 

 

4.1 [a05-2911_1ex10d13.htm#a4_1_171459]

Annual Withholding From Compensation [a05-2911_1ex10d13.htm#a4_1_171459]

 

 

4.2 [a05-2911_1ex10d13.htm#a4_2_171500]

Withholding From Benefit Distributions [a05-2911_1ex10d13.htm#a4_2_171500]

 

 

 

 

 

ARTICLE V [a05-2911_1ex10d13.htm#Articlev_171502]

 

VESTING [a05-2911_1ex10d13.htm#Vesting_171503]

 

 

 

 

 

 

5.1 [a05-2911_1ex10d13.htm#a5_1_171506]

Vesting [a05-2911_1ex10d13.htm#a5_1_171506]

 

 

 

 

 

ARTICLE VI [a05-2911_1ex10d13.htm#Articlevi_171504]

 

PAYMENTS [a05-2911_1ex10d13.htm#Payments_171504]

 

 

 

 

 

 

6.1 [a05-2911_1ex10d13.htm#a6_1_171507]

Benefits [a05-2911_1ex10d13.htm#a6_1_171507]

 

 

6.2 [a05-2911_1ex10d13.htm#a6_2_171509]

Form of Payment [a05-2911_1ex10d13.htm#a6_2_171509]

 

 

6.3 [a05-2911_1ex10d13.htm#a6_3_171511]

Death Benefit [a05-2911_1ex10d13.htm#a6_3_171511]

 

 

6.4 [a05-2911_1ex10d13.htm#a6_4_171512]

Unforeseeable Emergencies [a05-2911_1ex10d13.htm#a6_4_171512]

 

 

6.5 [a05-2911_1ex10d13.htm#a6_5_171514]

Election to Receive Vested Account [a05-2911_1ex10d13.htm#a6_5_171514]

 

 

6.6 [a05-2911_1ex10d13.htm#a6_6_171515]

Election to Receive Interim Distributions [a05-2911_1ex10d13.htm#a6_6_171515]

 

 

6.7 [a05-2911_1ex10d13.htm#a6_7_171517]

Beneficiary Designation [a05-2911_1ex10d13.htm#a6_7_171517]

 

 

6.8 [a05-2911_1ex10d13.htm#a6_8_171519]

Claims Procedure [a05-2911_1ex10d13.htm#a6_8_171519]

 

 

 

 

 

ARTICLE VII [a05-2911_1ex10d13.htm#Articlevii_171524]

 

SUSPENSION OF DEFERRALS [a05-2911_1ex10d13.htm#SuspensionOfDeferrals_171525]

 

 

 

 

 

 

7.1 [a05-2911_1ex10d13.htm#a7_1_171527]

Unforeseeable Emergencies [a05-2911_1ex10d13.htm#a7_1_171527]

 

 

7.2 [a05-2911_1ex10d13.htm#a7_2_171528]

Suspension of Deferrals for Other Reasons [a05-2911_1ex10d13.htm#a7_2_171528]

 

 

--------------------------------------------------------------------------------


 

ARTICLE VIII [a05-2911_1ex10d13.htm#Articleviii_171530]

 

PLAN ADMINISTRATION [a05-2911_1ex10d13.htm#Planadministration_171531]

 

 

 

 

 

 

8.1 [a05-2911_1ex10d13.htm#a8_1_171533]

Appointment [a05-2911_1ex10d13.htm#a8_1_171533]

 

 

8.2 [a05-2911_1ex10d13.htm#a8_2_171534]

Duties Of Plan Administrator [a05-2911_1ex10d13.htm#a8_2_171534]

 

 

8.3 [a05-2911_1ex10d13.htm#a8_3_171536]

Employer [a05-2911_1ex10d13.htm#a8_3_171536]

 

 

8.4 [a05-2911_1ex10d13.htm#a8_4_171539]

Administrative Fees And Expenses [a05-2911_1ex10d13.htm#a8_4_171539]

 

 

8.5 [a05-2911_1ex10d13.htm#a8_5_171541]

Plan Administration And Interpretation [a05-2911_1ex10d13.htm#a8_5_171541]

 

 

8.6 [a05-2911_1ex10d13.htm#a8_6_171542]

Powers, Duties, Procedures [a05-2911_1ex10d13.htm#a8_6_171542]

 

 

8.7 [a05-2911_1ex10d13.htm#a8_7_171548]

Information [a05-2911_1ex10d13.htm#a8_7_171548]

 

 

8.8 [a05-2911_1ex10d13.htm#a8_8_171550]

Indemnification Of Plan Administrator [a05-2911_1ex10d13.htm#a8_8_171550]

 

 

8.9 [a05-2911_1ex10d13.htm#a8_9_171552]

Plan Administration Following a Change of Control
[a05-2911_1ex10d13.htm#a8_9_171552]

 

 

 

 

 

ARTICLE IX [a05-2911_1ex10d13.htm#Articleix_171553]

 

TRUST FUND [a05-2911_1ex10d13.htm#Trustfund_171554]

 

 

 

 

 

 

9.1 [a05-2911_1ex10d13.htm#a9_1_171556]

Trust [a05-2911_1ex10d13.htm#a9_1_171556]

 

 

9.2 [a05-2911_1ex10d13.htm#a9_2_171558]

Unfunded Plan [a05-2911_1ex10d13.htm#a9_2_171558]

 

 

9.3 [a05-2911_1ex10d13.htm#a9_3_171559]

Assignment And Alienation [a05-2911_1ex10d13.htm#a9_3_171559]

 

 

 

 

 

ARTICLE X [a05-2911_1ex10d13.htm#Articlex_171600]

 

AMENDMENT AND TERMINATION [a05-2911_1ex10d13.htm#Amendmentandtermination_171601]

 

 

 

 

 

 

10.1 [a05-2911_1ex10d13.htm#a10_1_171603]

Amendment [a05-2911_1ex10d13.htm#a10_1_171603]

 

 

10.2 [a05-2911_1ex10d13.htm#a10_2_171605]

Termination [a05-2911_1ex10d13.htm#a10_2_171605]

 

 

10.3 [a05-2911_1ex10d13.htm#a10_3_171606]

Existing Rights [a05-2911_1ex10d13.htm#a10_3_171606]

 

 

 

 

 

ARTICLE XI [a05-2911_1ex10d13.htm#Articlexi_171608]

 

MISCELLANEOUS [a05-2911_1ex10d13.htm#Miscellaneous_171609]

 

 

 

 

 

 

11.1 [a05-2911_1ex10d13.htm#a11_1_171612]

Total Agreement [a05-2911_1ex10d13.htm#a11_1_171612]

 

 

11.2 [a05-2911_1ex10d13.htm#a11_2_171613]

Employment Rights [a05-2911_1ex10d13.htm#a11_2_171613]

 

 

11.3 [a05-2911_1ex10d13.htm#a11_3_171615]

Non-Assignability [a05-2911_1ex10d13.htm#a11_3_171615]

 

 

11.4 [a05-2911_1ex10d13.htm#a11_4_171617]

Binding Agreement [a05-2911_1ex10d13.htm#a11_4_171617]

 

 

11.5 [a05-2911_1ex10d13.htm#a11_5_171618]

Receipt And Release [a05-2911_1ex10d13.htm#a11_5_171618]

 

 

11.6 [a05-2911_1ex10d13.htm#a11_6_171642]

Furnishing Information [a05-2911_1ex10d13.htm#a11_6_171642]

 

 

11.7 [a05-2911_1ex10d13.htm#a11_7_171644]

Distribution In The Event of Taxation [a05-2911_1ex10d13.htm#a11_7_171644]

 

 

11.8 [a05-2911_1ex10d13.htm#a11_8_171645]

Insurance [a05-2911_1ex10d13.htm#a11_8_171645]

 

 

11.9 [a05-2911_1ex10d13.htm#a11_9_171647]

Governing Law [a05-2911_1ex10d13.htm#a11_9_171647]

 

 

11.10 [a05-2911_1ex10d13.htm#a11_10_171649]

Heading And Subheadings [a05-2911_1ex10d13.htm#a11_10_171649]

 

 

--------------------------------------------------------------------------------


 


PREAMBLE


 

The Employer, by executing the Nonqualified Deferred Compensation Plan Adoption
Agreement, hereby establishes an unfunded Nonqualified Deferred Compensation
Plan for a select group of management or highly compensated employees.  Under
the terms of the Plan, Eligible Employees may elect to defer receipt of their
Compensation to a later Taxable Year.

 

Participants shall have no right, either directly or indirectly, to anticipate,
sell, assign or otherwise transfer any benefit accrued under the Plan.  In
addition, no Participant shall have any interest in any Employer assets set
aside as a source of funds to satisfy its benefit obligations under the Plan. 
Participants shall have the status of general unsecured creditors of the
Employer and the Plan constitutes an unsecured promise by the Employer to make
benefit payments in the future.

 

The Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2) and 301(a)(3) of the Employee Retirement Income Security Act
of 1974 (“ERISA”), and shall be interpreted and administered to the extent
possible in a manner consistent with that intent.

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

1.1                                 Account  The bookkeeping account established
for each Participant to record his or her benefit under the Plan.

 

1.2                                 Adoption Agreement  The written instrument
attached to this Basic Plan Document by which the Employer establishes a
Nonqualified Deferred Compensation Plan for Eligible Employees.

 

1.3                                 Beneficiary  An individual, individuals,
trust or other entity designated by the Participant to receive his or her
benefit in the event of the Participant’s death.  If more than one Beneficiary
survives the Participant, payments shall be made equally to all such
Beneficiaries, unless otherwise provided in the Beneficiary Designation form. 
Nothing herein shall prevent the Participant from designating primary and
contingent Beneficiaries.

 

1.4                                 Change Of Control  A change in the
beneficial ownership of the Employer as defined by the Employer in the Adoption
Agreement.

 

1.5                                 Code  The Internal Revenue Code of 1986, as
amended from time to time.  Reference to any section or subsection of the Code
includes reference to any comparable or succeeding provisions of any legislation
which amends, supplements or replaces such section or subsection.

 

1.6                                 Compensation  Shall have the meaning elected
by the Employer in the Adoption Agreement.

 

1.7                                 Compensation Deferral Agreement  The written
agreement between an Eligible Employee and the Employer to defer receipt by the
Eligible Employee of Compensation.  Such agreement shall state the deferral
amount or percentage of Compensation to be withheld from the Eligible Employee’s
Compensation and shall state the date on which the agreement is effective, as
provided at paragraph 2.3.

 

1.8                                 Compensation Deferrals  That portion of an
Eligible Employee’s Compensation which is deferred under the terms of this
Nonqualified Deferred Compensation Plan.

 

1.9                                 Disability  Shall have the meaning elected
by the Employer in the Adoption Agreement.

 

--------------------------------------------------------------------------------


 

1.10                           Distributable Event  The events entitling a
Participant or Beneficiary to a payment of benefits under the Plan, which shall
include Termination of Employment, Death, Disability, the occurrence of an
Interim Distribution Date or an Unforeseeable Emergency, the Participant’s
Election To Receive Vested Account, and Plan Termination.  The Employer may
specify in the Adoption Agreement whether a Change of Control shall also
constitute a Distributable Event.

 

1.11                           Effective Date  The date selected in the Adoption
Agreement as of which the Plan first becomes effective or is amended.

 

1.12                           Eligible Employee  Any common-law employee
designated by the Employer as eligible to participate in the Plan in accordance
with Paragraph 2.1.  Only those individuals who are part of a select group of
management or highly compensated employees, as determined by the Employer in its
sole discretion, may be designated as Eligible Employees under the Plan.

 

1.13                           Employer  The corporation or business entity
identified in Section I of the Adoption Agreement, including any successor to
all or a major portion of the Employer’s assets or business which assumes the
obligations of the Employer.  The term Employer shall also include, where
appropriate, any entity affiliated with the Employer which adopts the Plan with
the consent of the Employer and is listed on Exhibit A attached to the Adoption
Agreement.  Only the Employer identified in Section I of the Adoption Agreement
shall have the power to amend this Plan, serve as the Plan Administrator, or
exercise any of the powers described in Paragraph 8.3 hereof.

 

1.14                           ERISA  The Employee Retirement Income Security
Act of 1974, as amended. Reference to any section or subsection of ERISA
includes reference to any comparable or succeeding provisions of any legislation
which amends, supplements or replaces such section or subsection.

 

1.15                           Interim Distribution Date  Interim Distribution
Date shall mean the first day of a Taxable Year five (5) years, seven (7) years,
or ten (10) years from the effective date of a Compensation Deferral Agreement,
as selected by the Participant at the time he or she files a Compensation
Deferral Agreement for a given Taxable Year, upon which the Compensation
Deferrals (as well as any appreciation or depreciation of such amounts due to
Investment Credits and Debits) attributable to a given Taxable Year shall be
distributed in a lump sum payment.

 

1.16                           Investment Credits and Debits  Bookkeeping
adjustments to Participants’ Accounts to reflect the hypothetical interest,
earnings, appreciation, losses and depreciation that would be accrued or
realized if

 

--------------------------------------------------------------------------------


 

assets equal to the value of such Accounts were invested in accordance with such
Participants’ Investment Preferences.

 

1.17                           Investment Preferences  Investment funds or
benchmarks made available to Participants by the Plan Administrator for purposes
of valuing benefits under the Plan.

 

1.18                           Nonqualified Deferred Compensation Plan  A plan,
within the meaning of ERISA §201(2), the purpose of which is to permit a select
group of management or highly compensated employees to defer receipt of a
portion of their Compensation to a future date.

 

1.19                           Participant  An Eligible Employee who is
currently deferring a portion of his or her Compensation under this Plan, or an
employee or former employee who is still entitled to the payment of benefits
under the Plan.

 

1.20                           Plan The Nonqualified Deferred Compensation Plan
established by the Employer under the terms of this Basic Plan Document and the
accompanying Adoption Agreement.

 

1.21                           Plan Administrator  The individual(s) or
committee appointed by the Employer (or, following a Change of Control,
appointed by the individual who, immediately prior to such Change of Control,
was the Chief Executive Officer or most senior officer who is also a
Participant) to administer the Plan as provided herein.  Unless the Employer
provides otherwise, the Chief Executive Officer shall serve as the Plan
Administrator with respect to Participants who are not executive officers of the
Employer and the Compensation Committee of the Board of Directors shall serve as
Plan Administrator with respect to Participants who are Executive Officers. In
no event shall any Participant be permitted to make decisions regarding his or
her benefits under this Plan.

 

1.22                           Spouse  The individual to whom a Participant is
married, or was married in the case of a deceased Participant who was married at
the time of his or her death.

 

1.23                           Taxable Year  The 12-consecutive month period
beginning each January 1 and ending each December 31.

 

1.24                           Termination Of Employment The voluntary or
involuntary severing of employment from the Employer or any entity affiliated
with the Employer, for any reason other than Disability or death.

 

1.25                           Trust  The agreement between the Employer and the
Trustee under which assets may be delivered by the Employer to the Trustee to
offset liabilities assumed by the Employer under the Plan.  Any assets held

 

--------------------------------------------------------------------------------


 

under the terms of the Trust shall be the exclusive property of the Employer and
shall be subject to the creditor claims of the Employer with respect to whom
such Trust has been established.  Participants shall have no right, secured or
unsecured, to any assets held under the terms of the Trust.

 

1.26                           Trustee  The institution named by the Employer in
the Trust agreement and any corporation which succeeds the Trustee by merger or
by acquisition of assets or operation of law.

 

1.27                           Valuation Date  The date on which Participant
Accounts under the Plan are valued.  The Valuation Date shall be each business
day of the Taxable Year on which the national security exchanges and, if a Trust
has been established in connection with the Plan, the Trustee are open.

 

ARTICLE II

 

ELIGIBILITY AND PARTICIPATION

 

2.1                                 Eligibility  The Employer will designate in
the Adoption Agreement those persons who shall be considered Eligible Employees
under the Plan.

 

2.2                                 Participation The Plan Administrator shall
provide written notification to each Eligible Employee of his or her eligibility
to participate in the Plan.

 

2.3                                 Compensation Deferral Agreement  In order to
defer Compensation under the Plan for a given Taxable Year, an Eligible Employee
must enter into a Compensation Deferral Agreement with the Employer authorizing
the deferral of all or part of the Participant’s Compensation for such Taxable
Year.  The Compensation Deferral Agreement shall also specify the method of
payment for benefits under the Plan and, if applicable, an Interim Distribution
Date for the Participant’s Compensation Deferrals for the period covered by the
Compensation Deferral Agreement.

 

All Compensation Deferral Agreements must be completed prior to the first day of
the Taxable Year to which they relate. Notwithstanding the preceding sentence,
if the Effective Date of the Plan is other than the first day of a Taxable Year,
or if an employee becomes an Eligible Employee on a date other than the first
day of a Taxable Year, the Compensation Deferral Agreement must be completed
within 30 days after the Effective Date or within 30 days of the Eligible
Employee’s initial eligibility date.  In no event shall a Participant be
permitted to defer Compensation for a pay period which has commenced prior to
the date on which the Compensation Deferral Agreement is signed by the
Participant and accepted by the Plan Administrator.

 

--------------------------------------------------------------------------------


 

Upon receipt of a properly completed and executed Compensation Deferral
Agreement the Plan Administrator shall notify the Employer to commence to
withhold that portion of the Participant’s Compensation specified in the
Agreement. In no event will the Participant be permitted to defer more than the
amount specified by the Employer in the Adoption Agreement.

 

Except as otherwise provided herein or in Article VII, the Compensation Deferral
Agreement shall remain in effect for the duration of the Taxable Year to which
it relates.   The Employer shall have the right to terminate a Participant’s
Compensation Deferral Agreement at any time upon written notice to the
Participant.  Such termination shall be effective on the first day of the next
payroll period.  In no event shall the Employer have the right to terminate a
Compensation Deferral Agreement with respect to Compensation already deferred.

 

2.4                                 Employer Matching Credits and Employer
Discretionary Credits  The Employer may adjust the Account of a Participant
with  matching or discretionary credits.  The amount of the Employer’s
Discretionary Credits and/or Employer’s Matching Credits and the formula(s) for
allocating such credits will be selected by the Employer in the Adoption
Agreement.

 

2.5                                 Establishing a Reserve for Plan Liabilities 
The Employer may, but is not required to, remit to a Trust an amount equal to
the Participants’ Compensation Deferrals, Employer Discretionary Credits and
Employer Matching Credits.  Any such assets shall be the property of the
Employer and remain subject to the claims of the Employer’s creditors, to the
extent provided under any Trust established with respect to such Employer.  The
Trustee shall have no duty to determine whether the amounts forwarded by the
Employer are the correct amount or that they have been transmitted in a timely
manner.

 

ARTICLE III

 

PARTICIPANT ACCOUNTS AND REPORTS

 

3.1                                 Establishment Of Accounts  The Plan
Administrator shall establish and maintain individual recordkeeping accounts on
behalf of each Participant for purposes of determining each Participant’s
benefits under the Plan. A Participant’s Account does not represent the
Participant’s ownership of, or any ownership interest in, any assets which may
be set aside to satisfy the Employer’s obligations under the Plan.

 

--------------------------------------------------------------------------------


 

3.2                                 Account Maintenance  As of each Valuation
Date, the Plan Administrator shall credit each Participant’s Account with the
following:

 

(a)                                  An amount equal to any Compensation
Deferrals made by the Participant since the last Valuation Date,

 

(b)                                 An amount equal to any Employer Matching
Credits or Employer Discretionary Credits, and any forfeitures, if applicable,
since the last Valuation Date, and

 

(c)                                  An amount equal to deemed Investment
Credits under Paragraph 3.3 below since the last Valuation Date

 

As of each Valuation Date, the Plan Administrator shall debit each Participant’s
Account with the following:

 

(d)                                 An amount equal to any distributions from
the Plan to the Participant or Beneficiary since the last Valuation Date, and

 

(e)                                  An amount equal to deemed Investment Debits
under Paragraph 3.3 below since the last Valuation Date, and

 

(f)                                    An amount equal to any forfeitures
incurred by the Participant since the last Valuation Date.

 

3.3                                 Investment Credits And Debits   The Accounts
of Participants shall be adjusted for Investment Credits and Debits in
accordance with this Paragraph 3.3.

 

Participants shall have the right to specify one or more Investment Preferences
in which their Compensation Deferrals, Employer Matching Credits and Employer
Discretionary Credits shall be deemed to be invested.  The Investment
Preferences shall be utilized solely for purposes of adjusting their Accounts in
accordance with procedures adopted by the Plan Administrator. The Plan
Administrator shall provide the Participant with a list of the available
Investment Preferences.  From time to time, in the sole discretion of the Plan
Administrator, the Investment Preferences available within the Plan may be
revised. All Investment Preference selections must be denominated in whole
percentages unless the Plan Administrator determines that lower increments are
acceptable.  A Participant may make changes in the manner in which future
Compensation Deferrals, Employer Matching Credits and/or Employer Discretionary
Credits are deemed to be invested among the various Investment Preferences
within the Plan in accordance with procedures established by the Plan
Administrator.  A Participant may re-direct the manner in which earlier
Compensation Deferrals, Employer Matching

 

--------------------------------------------------------------------------------


 

Credits and/or Employer Discretionary Credits, as well as any appreciation (or
depreciation) to-date, are deemed to be invested among the Investment
Preferences available in the Plan in accordance with procedures established by
the Plan Administrator.

 

As of each Valuation Date, the Plan Administrator shall adjust the Account of
each Participant for interest, earnings or appreciation (less losses and
depreciation) with respect to the then balance of the Participant’s Account
equal to the actual results of the Participant’s deemed Investment Preference
elections.

 

All notional acquisitions and dispositions of Investment Preferences which occur
within a Participant’s Account, pursuant to the terms of the Plan, shall be
deemed to occur at such times as the Plan Administrator shall determine to be
administratively feasible in its sole discretion and the Participant’s Account
shall be adjusted accordingly.  Accordingly, if a distribution or reallocation
must occur pursuant to the terms of the Plan and all or some portion of the
Account must be valued in connection with such distribution or reallocation (to
reflect Investment Credits and Debits), the Plan Administrator may in its sole
discretion, unless otherwise provided for in the Plan, select a date or dates
which shall be used for valuation purposes.

 

Notwithstanding anything to the contrary, any Investment Credits or Debits made
to any Participant’s Account following a Change of Control shall be made in a
manner no less favorable to Participants than the practices and procedures
employed under the Plan, or as otherwise in effect, as of the date of the Change
of Control.

 

Notwithstanding the Participant’s deemed Investment Preference elections under
the Plan, the Employer shall be under no obligation to actually invest any
amounts in such manner, or in any manner, and such Investment Preference
elections shall be used solely to determine the amounts by which the
Participant’s Account shall be adjusted under this Paragraph 3.3.

 

3.4                                 Participant Statements   The Plan
Administrator shall provide Participants with a statement showing the credits
and debits from his or her Account during the period from the last statement
date.  Such statement shall be provided to Participants as soon as
administratively feasible following the end of each Taxable Year and on such
other dates as agreed to by the Employer and the party maintaining Participant
records.

 

--------------------------------------------------------------------------------


 

ARTICLE IV

 

WITHHOLDING OF TAXES

 

4.1                                 Annual Withholding From Compensation  For
any Taxable Year in which Compensation Deferrals, Employer Matching Credits
and/or Employer Discretionary Credits are made to or vested within the Plan (as
applicable), the Employer shall withhold the Participant’s share of FICA and
other employment taxes from the portion of the Participant’s Compensation not
deferred.  If deemed appropriate by the Employer, the Participant’s Compensation
Deferral Agreement may be reduced in certain instances where necessary to
facilitate compliance with applicable withholding requirements.

 

4.2                                 Withholding From Benefit Distributions.  The
Participant’s Employer (or the trustee of the Trust, as applicable) shall
withhold from any payments made to a Participant under this Plan all federal,
state and local income, employment and other taxes required to be withheld by
the Employer, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer.

 

ARTICLE V

 

VESTING

 

5.1                                 Vesting  A Participant shall be immediately
vested in (i.e. shall have a nonforfeitable right to) all Compensation Deferrals
credited to his or her Account, including any Investment Credits or Debits
associated therewith.  The Employer shall specify in the Adoption Agreement the
vesting provisions applicable to any Employer Discretionary Credits or Employer
Matching Credits allocated to the Accounts of Participants.  Forfeitures
incurred by Participants shall reduce the amounts credited to a Participant’s
Account, but shall not be reallocated to the Accounts of other Participants
unless otherwise specified in the Adoption Agreement.

 

ARTICLE VI

 

PAYMENTS

 

6.1                                 Benefits  A Participant’s or Beneficiary’s
benefit payable under the Plan shall be the value of the Participant’s vested
Account at the time a Distributable Event occurs under the Plan with respect to
such Participant or Beneficiary.  Such benefit shall be payable from the general
assets of the Employer.  In no event, will a Participant’s right to a benefit
under this Plan give such Participant a secured right or claim on any assets set
aside

 

--------------------------------------------------------------------------------


 

by the Employer to meet its obligations under the Plan.   All payments from the
Plan shall be subject to applicable tax withholding and shall commence (or be
fully paid, in the event a lump sum form of distribution was selected) no later
than sixty (60) days after the occurrence of the Distributable Event.

 

6.2                                 Form of Payment  Except as otherwise
provided below, benefits under the Plan shall be paid in the form of a cash lump
sum or in annual cash payments (over a period of five (5), ten (10), or fifteen
(15) years), as elected by the Participant. If applicable, the initial
installment shall be based on the value of the Participant’s vested Account,
measured on the date of his or her Distributable Event, and shall be equal to
1/n (where ‘n’ is equal to the total number of annual benefit payments not yet
distributed).  Subsequent installment payments shall be computed in a consistent
fashion, with the measurement date being the anniversary of the original
measurement date.  Notwithstanding the Participant’s election regarding the form
of payment, the Employer shall have the right to pay the Participant’s benefit
or remaining benefit in a single lump sum payment.  Election of the form of
payment must be provided to the Plan Administrator prior to participating in the
Plan.

 

Notwithstanding anything to the contrary, the Participant may subsequently elect
to change the form of payment previously selected, by submitting the appropriate
form to the Plan Administrator, provided however, such form shall be effective
only if:

 

(a)          it is submitted at least thirteen (13) months prior the
Participant’s actual Distributable Event, and

 

(b)         it is approved by the Plan Administrator, in its sole discretion.

 

6.3                                 Death Benefit  In the event of the
Participant’s Death, whether before or after the Participant has otherwise
incurred a Distributable Event or commenced receiving payments from the Plan,
the Participant’s Beneficiary shall receive the balance of the Participant’s
vested Account in a single lump sum cash payment.

 

6.4                                 Unforeseeable Emergencies  If a Participant
suffers an Unforeseeable Emergency, as defined herein, the Plan Administrator,
in its sole discretion, may pay to the Participant that portion of his or her
vested Account which the Plan Administrator determines is necessary to satisfy
the emergency.  A Participant requesting an emergency payment shall apply for
the payment in writing on a form approved by the Plan Administrator and shall
provide such additional information as the Plan Administrator may require.  For
purposes of this paragraph, “Unforeseeable Emergency” means a severe financial
hardship of the

 

--------------------------------------------------------------------------------


 

Participant resulting from a sudden and unexpected illness or accident of the
Participant or a dependent of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.  The Plan Administrator shall have complete discretion to determine
whether the financial hardship of the Participant constitutes an Unforeseeable
Emergency under the Plan.  However, no financial hardship shall constitute an
Unforeseeable Emergency to the extent the hardship may be relieved through
reimbursement or compensation by insurance or otherwise or can be reasonably
relieved by the liquidation of the Participant’s assets.  If, subject to the
sole discretion of the Plan Administrator, the request for a withdrawal is
approved, the distribution shall be made within sixty (60) days of the date of
approval by the Plan Administrator.

 

6.5                                 Election To Receive Vested Account  A
Participant may request in writing, on a form approved by the Plan
Administrator, to receive distribution of his or her entire vested Account
without regard to:

 

(a)              whether payment of benefits under the Plan are due, or

 

(b)             whether an Unforeseeable Emergency has occurred.

 

Any distribution so requested shall be made as soon as practical following the
Participant’s submission of the executed writing and shall be subject to:

 

(c)              forfeiture of ten percent (10%) of his or her entire vested
Account

 

(d)             suspension of his or her participation in the Plan for the
balance of the Taxable Year in which the distribution is requested as well as
the subsequent Taxable Year.

 

The Plan Administrator shall have sole and absolute discretion to decide whether
such a request shall be approved.

 

6.6                                 Election to Receive Interim Distributions  A
Participant may make an advance election, at the time he or she files a
Compensation Deferral Agreement for a given Taxable Year, to have those
Compensation Deferrals, vested Employer Matching Credits and/or vested Employer
Discretionary Credits to which the agreement relates paid to him or her at an
Interim Distribution Date designated by the Participant.  Such Compensation
Deferrals, vested Employer Matching Credits and/or vested Employer Discretionary
Credits, adjusted to reflect Investment Credits and Debits, shall be payable in
a single cash lump sum payment within sixty (60) days of such Interim
Distribution Date.  The Participant’s selection of

 

--------------------------------------------------------------------------------


 

an Interim Distribution Date is irrevocable and must comply with the definition
of Interim Distribution Date under Paragraph 1.15.  Notwithstanding a
Participant’s advance election to designate an Interim Distribution Date or
Dates, the amounts which would otherwise be subject to such Interim Distribution
Date or Dates shall be distributable upon a Distributable Event pursuant to this
Article VI, if such Distributable Event occurs prior to any Interim Distribution
Date.

 

6.7                                 Beneficiary Designation  A Participant shall
have the right to designate a Beneficiary and to amend or revoke such
designation at any time in writing.  Such designation, amendment or revocation
shall be effective upon receipt by the Plan Administrator.   If the Beneficiary
is a minor or incompetent, benefits may be paid to a legal guardian, trustee, or
other proper representative of the Beneficiary, and such payment shall
completely discharge the Employer and the Plan of all further obligations
hereunder.

 

If no Beneficiary designation is made, or if the Beneficiary designation is held
invalid, or if no Beneficiary survives the Participant and benefits are
determined to be payable following the Participant’s death, the Plan
Administrator shall direct that payment of benefits be made to the person or
persons in the first category in which there is a survivor.  The categories of
successor beneficiaries, in order, are as follows:

 

(a)                                  Participant’s Spouse;

 

(b)                                 Participant’s descendants, per stirpes
(eligible descendants shall be determined by the intestacy laws of the state in
which the decedent was domiciled);

 

(c)                                  Participant’s parents;

 

(d)                                 Participant’s brothers and sisters
(including step brothers and step sisters); and

 

(e)                                  Participant’s estate.

 

6.8                                 Claims Procedure  All claims for benefits
under the Plan, and all questions regarding the operation of the Plan, shall be
submitted to the Plan Administrator in writing.  The Plan Administrator has
complete discretion and authority to interpret and construe any provision of the
Plan, and its decisions regarding claims for benefits hereunder are final and
binding.

 

(a)          Presentation Of Claim.  Any Participant or Beneficiary of a
deceased Participant (such Participant or Beneficiary being referred to below as

 

--------------------------------------------------------------------------------


 

a “Claimant”) may deliver to the Plan Administrator a written claim for a
determination with respect to the amounts distributable to such Claimant from
the Plan.  All claims must be made within one hundred eighty (180) days of the
date on which the event that caused the claim to arise occurred.  The claim must
state with particularity the determination desired by the Claimant.

 

(b)         Notification Of Decision  The Plan Administrator shall consider a
Claimant’s claim within a reasonable time, and shall notify the Claimant in
writing:

 

i.)     that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

ii.)  that the Plan Administrator has reached a conclusion contrary, in whole or
in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant:

 

1)              the specific reason(s) for the denial of the claim, or any part
of it;

 

2)              specific reference(s) to pertinent provisions of the Plan upon
which such denial was based;

 

3)              a description of any additional material or information
necessary for the Claimant to perfect the claim, and an explanation of why such
material or information is necessary;

 

4)              a description of the claim review procedure set forth in
Paragraph 6.8(c) below, including information regarding any applicable time
limits and a statement regarding the Claimant’s right to bring an action under
Section 502(a) of ERISA following an adverse determination on review; and

 

5)              if the decision involved the Disability of the Participant,
information regarding whether an internal rule or procedure was relied upon in
making its decision and that the Claimant can request a copy of such rule or
procedure, free of charge, upon request.

 

The Plan Administrator will notify the Claimant of an adverse decision within 90
days of the date the claim was received, unless the Plan Administrator
determines there are special circumstances that require an extension of time in
which to make a decision.  If an extension of time is needed, the Plan
Administrator shall notify the Claimant of the

 

--------------------------------------------------------------------------------


 

extension before the expiration of the original 90-day period.  The notice will
include a description of the special circumstances requiring an extension of
time and an estimate of the date it expects a decision to be made.  The
extension shall not exceed an additional 90-day period.

 

If the adverse decision relates to a claim involving the Disability of the
Participant, the Plan Administrator will notify the Claimant of an adverse
decision within 45 days of the date the claim was received, unless the Plan
Administrator determines that matters beyond its control require an extension of
time in which to make a decision.  If an extension of time is needed, the Plan
Administrator shall notify the Claimant of the extension before the expiration
of the original 45-day period.  The notice will include a description of the
circumstances requiring the extension and an estimate of the date it expects a
decision to be made.  The extension shall not exceed an additional 30-day period
unless, within the 30-day period the Plan Administrator again determines that
more time is needed due to matters beyond its control, in which case notice of
the need for not more than an additional 30 days is provided to the Claimant
before the first 30-day period expires. The notice will include a description of
the circumstances requiring the extension and an estimate of the date it expects
a decision to be made.  Any extension notice will include information regarding
the standards on which a determination of Disability will be made, the
outstanding issues which prevent a decision from being made, and any additional
information which is needed in order to reach a decision.  The Claimant will
have 45 days to supply any additional information.

 

If the Plan Administrator notifies the Claimant of the need for an extension of
time to make a decision regarding his or her claim in accordance with this
Paragraph 6.8(b), and the extension is needed due to the Claimant’s failure to
provide information necessary to decide the claim, the period of time in which
the Plan Administrator must make a decision does not include the time between
the date the notice of the extension was sent to the Claimant and the date the
Claimant responds to the request for additional information.

 

(c)          Review Of A Denied Claim  Within sixty (60) days after receiving a
notice from the Plan Administrator that a claim has been denied, in whole or in
part, a Claimant (or the Claimant’s duly authorized representative) may file
with the Plan Administrator a written request for a review of the denial of the
claim.  During the 60-day review period, the Claimant (or the Claimant’s duly
authorized representative):

 

i.)                                      may review relevant documents;

 

--------------------------------------------------------------------------------


 

ii.)                                   may submit written comments or other
documents relating to the claim;

 

iii.)                                may request access to and copies of all
relevant documents, free of charge;

 

iv.)                               may request a hearing, which the Plan
Administrator, in its sole discretion, may grant.

 

The Plan Administrator will consider all documents and other information
submitted by the Claimant in reviewing its previous decision, including
documents not available to or considered by it during its initial determination.

 

If the appeal relates to a determination of the Plan Administrator involving the
Disability of the Participant, the Claimant will have 180 days following receipt
of a denial to file a written request for review.  In such event, no deference
shall be given to the initial benefit determination, and the review shall be
conducted by an appropriate fiduciary who is someone other than the individual
who made the initial determination or a subordinate of such individual.  If the
initial determination was based in whole or in part on a medical judgment, the
reviewer shall consult with an appropriately trained and experienced health care
professional, and shall disclose the identity of any experts who provided advice
with regard to the initial decision.  The health care professional whose advice
is sought during the appeal process will not be an individual who was consulted
during the initial determination, nor a subordinate of such an individual.

 

Decision On Review  The Plan Administrator shall render its decision on review
promptly, and not later than sixty (60) days after the filing of a written
request for review of the denial, unless a hearing is held or other special
circumstances require additional time, in which case the Plan Administrator’s
decision must be rendered within one hundred twenty (120) days after such date.
If an extension of time is needed, the Plan Administrator shall notify the
Claimant of the extension before the expiration of the original 60-day period.
The notice will include a description of the circumstances requiring the
extension and an estimate of the date it expects a decision to be made.  Such
decision must be written in a manner calculated to be understood by the
Claimant, and if the decision on review is adverse it must contain:

 

i.)                                      specific reasons for the decision;

 

--------------------------------------------------------------------------------


 

ii.)                                   specific reference(s) to the pertinent
Plan provisions upon which the decision was based;

 

iii.)                                a statement that the Claimant may receive,
upon request and free of charge, access to and copies of relevant documents and
information;

 

iv.)                               a statement describing any voluntary appeal
procedures under the Plan and the Claimant’s right to bring an action under
Section 502(a) of ERISA;

 

v.)                                  if the decision involved the Disability of
the Participant, information regarding whether an internal rule or procedure was
relied upon in making its decision and that the Claimant can request a copy of
such rule or procedure, free of charge, upon request;

 

vi.)                               a statement that the Claimant and the Plan
may have other voluntary alternative dispute resolution options, such as
mediation, and that the Claimant may find out what options are available by
contacting the local U.S. Department of Labor Office and the state insurance
regulatory agency; and

 

vii.)                            such other matters as the Plan Administrator
deems relevant.

 

If the appeal involves the Disability of the Participant, the decision of the
Plan Administrator will be made within 45 days after the filing of the written
request for review, unless special circumstances require additional time, in
which case the Plan Administrator’s decision will be made within 90 days after
the date the request was filed. If an extension of time is needed, the Plan
Administrator shall notify the Claimant of the extension before the expiration
of the original 45-day period. The notice will include a description of the
circumstances requiring the extension and an estimate of the date it expects a
decision to be made.

 

If the Plan Administrator notifies the Claimant of the need for an extension of
time to make a decision regarding his or her appeal in accordance with this
Paragraph 6.8(d), and the extension is needed due to the Claimant’s failure to
provide information necessary to decide the appeal, the period of time in which
the Plan Administrator must make a decision does not include the time between
the date the notice of the extension was sent to the Claimant and the date the
Claimant responds to the request for additional information.

 

--------------------------------------------------------------------------------


 

ARTICLE VII

 

SUSPENSION OF DEFERRALS

 

7.1                                 Unforeseeable Emergencies  If a Participant
experiences an Unforeseeable Emergency, the Participant may petition the Plan
Administrator to suspend any Compensation Deferrals required to be made by the
Participant pursuant to his or her current Compensation Deferral Agreement.  The
Plan Administrator shall determine, in its sole discretion, whether to approve
the Participant’s petition.  If the petition for a suspension is approved,
suspension shall commence upon the date of approval and shall continue until the
earlier of (i) the end of the Taxable Year or (ii) the date the Unforeseeable
Emergency ceases to exist, as determined by the Plan Administrator in its sole
discretion.  The Participant’s eligibility for Employer Matching Credits and/or
Employer Discretionary Credits shall be similarly suspended.

 

7.2                                 Suspension of Deferrals for Other Reasons 
If a Participant commences an authorized leave of absence which is unpaid or his
or her Compensation is significantly reduced for any reason whatsoever, the
Participant’s Compensation Deferrals shall be suspended for such period of time
as the Plan Administrator, in its complete and absolute discretion, determines. 
The Participant’s eligibility for Employer Matching Credits and Employer
Discretionary Credits may be similarly suspended.  Upon the Participant’s return
to active employment or receipt of his or her normal rate of Compensation, his
or her Compensation Deferrals shall resume (as will eligibility for Employer
Matching Credits and Employer Discretionary Credits) for the remaining portion
of the Taxable Year in which the suspension occurred, based on the Compensation
Deferral Agreement in effect for that Taxable Year.  If resumption would not
occur until a later Taxable Year, the Participant shall be permitted to complete
a new Compensation Deferral Agreement as though he or she was a new Eligible
Employee.

 

ARTICLE VIII

 

PLAN ADMINISTRATION

 

8.1                                 Appointment The Plan Administrator shall
serve at the pleasure of the Employer, who shall have the right to remove the
Plan Administrator at any time upon 30 days written notice.  The Plan
Administrator shall have the right to resign upon 30 days written notice to the
Employer.

 

8.2                                 Duties Of Plan Administrator  The Plan
Administrator shall be responsible to perform all administrative functions of
the Plan.  These duties include but are not limited to:

 

--------------------------------------------------------------------------------


 

(a)                                  Communicating with Participants in
connection with their rights and benefits under the Plan.

 

(b)                                 Reviewing Investment Preference elections
received from Participants.

 

(c)                                  Arranging for the payment of taxes
(including income tax withholding), expenses and benefit payments to
Participants under the Plan.

 

(d)                                 Filing any returns and reports due with
respect to the Plan.

 

(e)                                  Interpreting and construing Plan provisions
and settling claims for Plan benefits.

 

(f)                                    Serving as the Plan’s designed
representative for the service of notices, reports, claims or legal process.

 

(g)                                 Employing any agents such as accountants,
auditors, attorneys, actuaries or any other professionals it deems necessary in
the performance of any of its duties.

 

8.3                                 Employer  The Employer has sole
responsibility for the establishment and maintenance of the Plan.  The Employer
through its Board shall have the power and authority to appoint the Plan
Administrator, Trustee and any other professionals as may be required for the
administration of the Plan.  The Employer shall also have the right to remove
any individual or party appointed to perform administrative, investment,
fiduciary or other functions under the Plan.  The Employer may delegate any of
its powers to the Plan Administrator, Board Member or a Committee of the Board.

 

8.4                                 Administrative Fees And Expenses  Except for
Trustee fees and expenses, all reasonable costs, charges and expenses incurred
by the Plan Administrator or the Trustee in connection with the administration
of the Plan or the Trust shall be paid by the Employer.  If not so paid, such
costs, charges and expenses shall be charged to the Trust, if any, established
in connection with the Plan.  The Trustee shall be specifically authorized to
charge its fees and expenses directly to the Trust. If the Trust has
insufficient liquid assets to cover the applicable fees, the Trustee shall have
the right to liquidate assets held in the Trust to pay any fees or expenses
due.  Notwithstanding the foregoing, no compensation other than reimbursement
for expenses shall be paid to a Plan Administrator who is an Employee of the
Employer.

 

--------------------------------------------------------------------------------


 

8.5                                 Plan Administration And Interpretation  The
Plan Administrator shall have complete discretionary control and authority to
determine the rights and benefits and all claims, demands and actions arising
out of the provisions of the Plan of any Participant, Beneficiary, deceased
Participant, or other person having or claiming to have any interest under the
Plan.  The Plan Administrator shall have complete discretion to interpret the
Plan and to decide all matters under the Plan.    Such interpretation and
decision shall be final, conclusive, and binding on all Participants and any
person claiming under or through any Participant.  Any individual(s) serving as
Plan Administrator who is a Participant will not vote or act on any matter
relating solely to himself or herself.  When making a determination or
calculation, the Plan Administrator shall be entitled to rely on information
furnished by a Participant, a Beneficiary, the Employer, or other party.  The
Plan Administrator shall have the responsibility for complying with any
reporting and disclosure requirements of ERISA.

 

8.6                                 Powers, Duties, Procedures  The Plan
Administrator shall have such powers and duties, may adopt such rules, may act
in accordance with such procedures, may appoint such officers or agents, may
delegate such powers and duties, may receive such reimbursement and
compensation, and shall follow such claims and appeal procedures with respect to
the Plan as it may establish.

 

8.7                                 Information  To enable the Plan
Administrator to perform its functions, the Employer shall supply full and
timely information to the Plan Administrator on all matters relating to the
compensation of Participants, their employment, retirement, death, termination
of employment, and such other pertinent facts as the Plan Administrator may
require.

 

8.8                                 Indemnification Of Plan Administrator  The
Employer agrees to indemnify and to defend to the fullest extent permitted by
law any officer(s), Employee(s) or Board Members who serve as Plan Administrator
(including any such individual who formerly served as Plan Administrator)
against all liabilities, damages, costs and expenses (including attorneys’ fees
and amounts paid in settlement of any claims approved by the Employer)
occasioned by any act or omission to act in connection with the Plan, if such
act or omission is in good faith.

 

8.9                                 Plan Administration Following a Change of
Control  Notwithstanding anything to the contrary in this Article VIII or
elsewhere in the Plan or Trust, upon a Change of Control the individual serving
as Chief Executive Officer immediately prior to such Change of Control, or the
most senior officer of the Company immediately prior to such Change of Control,
who is also a Participant in the Plan, shall have the right to appoint an
individual, third party, or Committee to serve as Plan Administrator.  Such

 

--------------------------------------------------------------------------------


 

appointment shall be made in writing and copies thereof shall be delivered to
the Board, to the existing Plan Administrator, to the Trustee, and to all Plan
Participants.  The Trustee and all other service providers shall be entitled to
rely fully on instructions received from the successor Plan Administrator and
shall be indemnified to the fullest extent permitted by law for acting in
accordance with the proper instructions of the successor Plan Administrator.

 

ARTICLE IX

 

TRUST FUND

 

9.1                                 Trust  Coincident with the establishment of
the Plan, the Employer may establish a Trust for the purpose of accumulating
assets which may, but need not be used, by the Employer to satisfy some or all
of its financial obligations to provide benefits to Participants under this
Plan.  All assets held in the Trust shall remain the exclusive property of the
Employer and shall be available to pay creditor claims of the Employer in the
event of insolvency, to the extent provided under any Trust established with
respect to such Employer.  The assets held in Trust shall be administered in
accordance with the terms of the separate Trust Agreement between the Trustee
and the Employer.

 

9.2                                 Unfunded Plan   In no event will the assets
accumulated by the Employer in the Trust be construed as creating a funded Plan
under the applicable provisions of ERISA or the Code, or under the provisions of
any other applicable statute or regulation. Any funds set aside by the Employer
in trust shall be administered in accordance with the terms of the Trust.

 

9.3                                 Assignment And Alienation  No Participant or
Beneficiary of a deceased Participant shall have the right to anticipate,
assign, transfer, sell, mortgage, pledge or hypothecate any benefit under this
Plan.  The Plan Administrator shall not recognize any attempt by a third party
to attach, garnish or levy upon any benefit under the Plan except as may be
required by law.

 

ARTICLE X

 

AMENDMENT AND TERMINATION

 

10.1                           Amendment  The Employer shall have the right to
amend this Plan without the consent of any Participant or Beneficiary hereunder,
provided that no such amendment shall have the effect of reducing any of the

 

--------------------------------------------------------------------------------


 

vested benefits to which a Participant or Beneficiary has accrued a right as of
the effective date of the amendment.

 

10.2                           Termination  The Employer may terminate or
discontinue the Plan in whole or in part at any time.  Upon Plan termination, no
further Compensation Deferrals or Employer Discretionary Credits or Employer
Matching Credits shall be made except that the Employer shall be responsible to
pay any benefit attributable to vested amounts credited to the Participant’s
Account as of the effective date of termination  (following any final
adjustments to such Accounts in accordance with Article III hereof).  If the
Plan is terminated, the Plan Administrator shall make distribution of the
Participant’s vested benefit as soon as possible following such termination.

 

10.3                           Existing Rights  No amendment or termination of
the Plan shall adversely affect the rights of any Participant with respect to
vested amounts that have been credited to his or her Account prior to the date
of such amendment or termination.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.1                           Total Agreement  This Plan and the executed
Adoption Agreement, Compensation Deferral Agreement, Beneficiary designation and
other administration forms shall constitute the total agreement or contract
between the Employer and the Participant regarding the Plan.  No oral statement
regarding the Plan may be relied upon by the Participant.  The Employer or Plan
Administrator shall have the right to establish such procedures as are necessary
for the administration or operation of the Plan or Trust, and such procedures
shall also be considered a part of the Plan unless clearly contrary to the
express provisions thereof.

 

11.2                           Employment Rights  Neither the establishment of
this Plan nor any modification thereof, nor the creation of any Trust or
Account, nor the payment of any benefits, shall be construed as giving a
Participant or other person a right to employment with the Employer or any other
legal or equitable right against the Employer except as provided in the Plan. 
In no event shall the terms of employment of any Employee be modified or in any
way be affected by the Plan.

 

11.3                           Non-Assignability  None of the benefits,
payments, proceeds or claims of any Participant or Beneficiary shall be subject
to attachment or garnishment or other legal process by any creditor of such
Participant or Beneficiary, nor shall any Participant or Beneficiary have the
right to

 

--------------------------------------------------------------------------------


 

alienate, commute, pledge, encumber or assign any of the benefits or payments or
proceeds which he or she may expect to receive, contingently or otherwise under
the Plan.

 

11.4                           Binding Agreement  Any action with respect to the
Plan taken by the Plan Administrator or the Employer or the Trustee or any
action authorized by or taken at the direction of the Plan Administrator, the
Employer or other authorized party shall be conclusive upon all Participants and
Beneficiaries entitled to benefits under the Plan.

 

11.5                           Receipt And Release  Any payment to any
Participant or Beneficiary in accordance with the provisions of the Plan shall,
to the extent thereof, be in full satisfaction of all claims against the
Employer, the Plan Administrator and the Trustee under the Plan, and the Plan
Administrator may require such Participant or Beneficiary, as a condition
precedent to such payment, to execute a receipt and release to such effect.  If
any Participant or Beneficiary is determined by the Plan Administrator to be
incompetent by reason of physical or mental disability (including not being the
age of majority) to give a valid receipt and release, the Plan Administrator may
cause payment or payments becoming due to such person to be made to a legal
guardian, trustee, or other proper representative of the Participant or
Beneficiary without responsibility on the part of the Plan Administrator, the
Employer or the Trustee to follow the application of such funds.

 

11.6                           Furnishing Information  A Participant or his or
her Beneficiary will cooperate with the Committee by furnishing any and all
information requested by the Plan Administrator and take such other actions as
may be requested in order to facilitate the administration of the Plan and the
payments of benefits hereunder, including but not limited to taking such
physical examinations as the Plan Administrator may deem necessary.

 

11.7                           Distribution In The Event Of Taxation  If, for
any reason, all or any portion of a Participant’s benefit under this Plan
becomes income taxable to the Participant prior to a receipt, a Participant may
petition the Plan Administrator for a distribution of that portion of his or her
benefit that has become taxable.  Upon the grant of such a petition, which grant
shall not be unreasonably withheld, a Participant’s Employer shall distribute to
the Participant immediately, funds in an amount equal to the taxable portion of
his or her benefit (which amount shall not exceed a Participant’s unpaid vested
Account under the Plan).  If the petition is granted, the tax liability
distribution shall be made within ninety (90) days of the date when the
Participant’s petition is granted.  Such a distribution shall affect and reduce
the benefits to be paid under this Plan.

 

--------------------------------------------------------------------------------


 

11.8                           Insurance  The Employers, on their own behalf or
on behalf of the trustee of the Trust, and, in their sole discretion, may apply
for and procure insurance on the life of the Participant, in such amounts and in
such forms as the Trust may choose.  The Employers or the trustee of the Trust,
as the case may be, shall be the sole owner and beneficiary of any such
insurance.  The Participant shall have no interest whatsoever in any such policy
or policies, and at the request of the Employers shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Employers have
applied for insurance.

 

11.9                           Governing Law  Construction, validity and
administration of this Plan shall be governed by applicable Federal law and
applicable state law in which the principal office of the Employer is located. 
If any provision shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions hereof shall continue to be
fully effective.

 

11.10                     Headings And Subheadings  Headings and subheadings in
this Plan are inserted for convenience only and are not to be considered in the
interpretation of the provisions hereof.

 

--------------------------------------------------------------------------------


 

AMENDMENT

SI INTERNATIONAL DEFERRED COMPENSATION PLAN

 

THIS AMENDMENT, by SI International, Inc., a Delaware corporation, (hereinafter
called the “Company”),

 

WITNESSETH:

 

WHEREAS, the Company sponsors the “SI International Deferred Compensation Plan”
(hereinafter called the “Plan”);

 

WHEREAS, pursuant to Section 10.1 of the Basic Plan, the Company retained the
right to amend the Plan;

 

WHEREAS, the Company desires to amend the Plan for amounts deferred under the
Plan after December 31, 2003, to comply with Section 409A of the Internal
Revenue Code of 1986, as amended; and

 

WHEREAS, resolutions were duly adopted by the Compensation Committee of the
Board of Directors of the Company on December 21, 2004, approving this amendment
to the Plan.

 

NOW, THEREFORE, the Plan is hereby amended, as follows:

 

The terms of this paragraph shall take precedence over all other provisions of
this Plan and shall apply to all amount deferred under the Plan after
December 31, 2004 (including earnings on such amounts) to the extent necessary
to comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). Under this paragraph, (i)  any provision of the Plan which, but
for the application of this paragraph, would permit a distribution of benefits
under the Plan to be made at other than a time or event permitted by
Section 409A(a)(2) of the Code, would permit an acceleration of payments under
the Plan prohibited by Section 409A(a)(3) Code or would permit an election not
in

 

--------------------------------------------------------------------------------


 

compliance with Section 409A(a)(4) of the Code shall be appropriately limited in
its application (including, if necessary, treated as null and void) so as to
preclude any distribution not permitted by Section 409A(a)(2) of the Code,
acceleration of payment not permitted by Section 409A(a)(3) and election not
permitted by Section 409A(a)(4) of the Code; and (ii) the Company may amend the
Plan as it deems necessary or appropriate to avoid benefits under the Plan from
being included in gross income for Federal income tax purposes by reason of
Section 409A(a)(1)(A) of the Code.  Notwithstanding the foregoing, the Company
provides no promise or warranty that payments or credits under the Plan will not
be subjected to Sections 409A(a)(1)(A) or 409A(a)(1)(B) of the Code.

 

IN WITNESS WHEREOF, the Company has executed this Amendment this 21st day of
December, 2004.

 

 

SI International, Inc.

 

 

 

By:

/s/ THOMAS E. DUNN

 

 

 

 

Title:

CFO

 

 

--------------------------------------------------------------------------------